Name: Commission Regulation (EU) NoÃ 57/2013 of 23Ã January 2013 amending Regulation (EC) NoÃ 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries Text with EEA relevance
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  world organisations;  deterioration of the environment;  trade;  iron, steel and other metal industries
 Date Published: nan

 24.1.2013 EN Official Journal of the European Union L 21/17 COMMISSION REGULATION (EU) No 57/2013 of 23 January 2013 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 of the European Parliament and of the Council to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (2) was amended by Regulation (EU) No 674/2012 (3). (2) Pursuant to Article 37(1) and (2) of Regulation (EC) No 1013/2006, the Commission took into account the reply received from Malaysia to its written request. Malaysia subsequently stated in writing that the information provided in its reply regarding the sub-entry B1100  hard zinc spelter and the entries B3010 and GH013 did not reflect the existing legislation and procedures, which did not prohibit imports of those wastes. It requested, therefore, that the procedure for the sub-entry B1100  hard zinc spelter is changed from option (a) to option (c) and for the entries B3010 and GH013 from option (a) to option (d). (3) In order to rectify this mistake and considering the impact on economic operators, the Annex to Regulation (EC) No 1418/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the fourteenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 316, 4.12.2007, p. 6. (3) OJ L 196, 24.7.2012, p. 12. ANNEX The Annex to Regulation (EC) No 1418/2007 is amended as follows: 1. The following entry for Malaysia: B1020-B1100 is replaced by the following entries: B1020-B1100, except for hard zinc spelter from B1100 from B1100:  Hard zinc spelter 2. The following entry for Malaysia: B3010 is replaced by the following entry: B3010 3. The following entry for Malaysia: GG030-GH013 is replaced by the following entries: GG030-GG040 GH013